Title: To Alexander Hamilton from William Simmons, 27 November 1799
From: Simmons, William
To: Hamilton, Alexander


          
            Sir
            Department of War Accountants office November 27th. 1799
          
          I do myself the honor of acknowledging the receipt of your letter dated the 25th. Inst.; and of informing that the proper steps will be taken for charging the persons therein mentioned with the amount of the sales you have directed when it shall have been ascertained
          I am with respect Sir Your Mo Obd Servt
          
            Wm. Simmons
          
          Major General Alexander Hamilton New York
        